Citation Nr: 0000934	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-17 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
gunshot wound of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision in which 
the RO denied service connection for PTSD and residuals of a 
gunshot wound of the left shoulder area and granted a 
permanent and total disability rating for pension purposes.  
The veteran appealed the denial of service connection for 
PTSD and residuals of a gunshot wound of the left shoulder 
area.  He was afforded a hearing at the RO in August 1996.  
His claims were denied by the hearing officer, as reflected 
in the May 1997 supplemental statement of the case (SSOC).  
Thereafter, the veteran appeared before the undersigned 
member of the Board for a hearing at the RO in July 1999.


FINDINGS OF FACT

1.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for PTSD is plausible.

2. The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for residuals of a gunshot wound 
of the left shoulder area is plausible.





CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  The veteran has not submitted a well-grounded claim of 
service connection for residuals of a gunshot wound of the 
left shoulder area.  38 U.S.C.A. §§ 1110, 1153, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 2 
Vet.App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.304 
(d) (1999).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is one which is plausible.  If he has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  Also, in order for a claim to be well-grounded, 
there must be competent evidence of a current disability 
(medical diagnosis), of 


incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).


PTSD

The Board notes that during the course of the veteran's 
appeal, the regulation governing service connection for PTSD 
was amended, 38 C.F.R. § 3.304(f), in accordance with the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (the Court), decision in Cohen v. Brown, 10 Vet. App. 
128 (1997).  The effective date of the changes in the 
regulation was March 7, 1997.  As explained below, we find 
that the veteran's claim for service connection for PTSD is 
not well-grounded for the reason that there is no verified 
stressor to support the diagnosis of PTSD.  Because the 
necessity of a verified stressor is required under both the 
old and new regulation, a remand is not warranted pursuant to 
the provisions of Karnas v. Derwinski, 1 Vet. App. 308 
(1990).

Under the new regulation, service connection for PTSD now 
requires medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. 
§ 4.125 (a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  64 Fed. Reg. 32,807-32808 (1999) (to be codified 
at 38 C.F.R. § 3.304 (f)); Cohen, supra.

The veteran's service medical records are negative for 
complaints, findings, or diagnosis of any psychiatric 
disorder.  The veteran's service personnel records reflect 
that the veteran was a clerk typist in service.  He did not 
receive any awards or military decorations which would 
confirm that he engaged in combat.



Post-service treatment records reflect that the veteran has 
been treated for substance abuse problems, depression, 
personality disorder, and symptoms of PTSD.  The veteran has 
participated in individual and group therapy for ongoing PTSD 
symptoms, substance abuse and major depression.  A 
psychological assessment in September 1993 noted diagnoses of 
major depression, polysubstance dependence in remission and 
PTSD, by history.

The veteran was hospitalized in April 1994 after indicating 
that he might kill himself or someone else.  The veteran was 
depressed and anxious and a blunted affect.  He was admitted 
to the locked unit as a danger to himself and others.  He 
reported intermittent auditory hallucinations which were felt 
by the hospital staff to be perhaps secondary to malingering 
by the veteran.  The veteran stabilized and was transferred 
to an open unit on the ward.  He was subsequently discharged 
irregularly after failing to return from a six hour pass and 
drinking alcohol while on pass.  The discharge diagnoses 
included adjustment disorder with depressed mood and mixed 
personality disorder with anti-social and borderline traits.  
PTSD was not diagnosed.

In a statement of May 1994, the veteran reported the 
following stressful experiences in service to support his 
claim for entitlement to service connection for PTSD:  (1) 
upon his arrival in Vietnam on December 24, 1966, at the Tan 
Nuet air base, he was bused to Bien Hoa to join the 90th 
Replacement.  There was supposed to be a Christmas truce, but 
the veteran said that the base camp was immediately subjected 
to mortar attack on his arrival.  There were casualties as a 
result of this incident; (2) after it was determined that the 
veteran should not have been at Bien Hoa, he was put into a 
military taxi to go to Saigon.  The Vietnamese driver of the 
taxi kept hitting women and children who did not get out of 
his way fast enough; he explained that if he slowed down too 
much, a grenade could be attached to the taxi.  During his 
ride in the taxi, at least 8 people were hit and some of them 
were killed; (3) after reporting to the III corps Signal 
Division in the Cholan District of Saigon, the veteran was 
assigned to live in the Keyson Hotel off Trai Hung Dau.  
Every 


once in a while, maids who were actually working for the 
Vietcong would bring plastic explosives and "rig" the rooms 
for detonation; (4) during the time that he was assigned as 
the personal driver for the Colonel, he was fired upon even 
at times when there were armed escorts; (5) while he was 
living in Saigon, there was a Vietcong sharp-shooter roaming 
the streets shooting U.S. officers between the eyes.  After 
about 4 months of sniper attacks, she was shot off the back 
of a motorcycle; she was known as "Annie Oakley" by 
everyone; (6) there were Vietnamese gangs called "cowboys" 
who robbed and killed American GIs especially on pay-days.

A letter dated in May 1994 was received from a readjustment 
counseling specialist at the Vet Center in Oakland, 
California, wherein it was indicated that the veteran had 
been seen for a total of 5 visits beginning in August 1993.  
The veteran had sought assistance for symptoms of chronic 
depression, anger/rage, substance abuse in remission, 
alienation, isolation, survivor guilt and low self-esteem.  
He had complained of having these symptoms since his return 
from Vietnam.  The counseling specialist noted that the 
veteran's visits were scattered and did not allow enough 
consistency for meaningful treatment.  No diagnosis of PTSD 
was indicated. 

On VA psychiatric examination in July 1994, the veteran 
reported that he served in Vietnam as a personal clerk and 
driver to a colonel and not as a clerk typist which is 
reflected in his personnel records.  He was assigned to a 
signal unit and his job consisted of driving the colonel 
either to survey areas for communication, to set up or 
restore communications that were down after attacks by the 
Vietcong.  The veteran stated that he was shot by some 
"cowboys" who had tried to rob them one night.  He also 
described the day that he first arrived in Vietnam on 
Christmas eve; there was supposed to be a truce but as soon 
as he reached the area where he was supposed to receive his 
orders, the base was under mortar attack.  He was issued a 
gun that he didn't know anything about.  The veteran 
indicated that he observed a man being shot in front of him.  
He later went to a different unit and while traveling to that 
unit, the veteran stated that the jeep drive hit 10-15 
Vietnamese people 


because he was going so fast.  The veteran said that blood 
was spattered on the windshield from the people who were hit 
by the jeep.  The veteran complained of disturbed sleep and 
recurring dreams of explosions and fighting.  He described an 
increased startle response and hypervigilance; he is always 
watching people around him and checking the windows and doors 
at his home.  On examination, the veteran's mood was 
dysphoric and his affect was blunted.  There was no loosening 
of association or flight of ideation; his thought processes 
were logical and goal-directed.  The veteran denied 
hallucinations and was neither delusional or suicidal.  He 
was noted to have intrusive thoughts about his Vietnam 
experience.  Judgment and insight were both reported to be 
fair.  Memory was intact and the veteran was well-oriented to 
time, place, person and purpose.  The VA examiner concluded 
that the veteran had PTSD and that his PTSD symptoms were 
related to his service in Vietnam.  The diagnosis of PTSD by 
the VA examiner was not based on verified stressors.

The RO attempted to verify the veteran's reported stressors 
with the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) [formerly The U.S. Army & Joint Services 
Environment Support Group (ESG)].  In a January 1995 
response, USASCRUR indicated that the veteran's unit was 
located in a different area (Long Binh) than that claimed by 
the veteran on December 24-25, 1966 (Bien Hoa).  However, a 
review of records for both locations did not establish that 
either location was attacked during the period that the 
veteran indicated.  U.S. Army records documented that Long 
Binh was attacked on December 10, 1966.  With respect to the 
veteran's reports of being in constant fear of his life, 
witnessing casualties or using a 50 caliber machine gun 
during an enemy attack were noted to be anecdotal reports 
that are seldom found in the combat records available to 
USASCRUR for research purposes.  It was also indicated that 
USASCRUR could not verify that the veteran had performed the 
duties of a driver for a colonel during his Vietnam tour.  
The veteran's reports of information about civilian 
incidents, including the episode with the Vietnamese taxi 
driver, the sniper known as "Annie 



Oakley", or the Vietnamese "cowboys," are not the type of 
incidents that would be reported in the combat records and 
are extremely difficult to verify.

In February 1996, VA treatment records reflect a diagnosis of 
mood disorder secondary to chronic substance abuse.

At his RO and Board hearings in August 1996 and July 1999, 
respectively, the veteran testified to essentially the same 
in-service stressful experiences described above.  He related 
that he had also been assigned to pick up wounded and dead 
bodies after the attack on December 24, 1966.  He stated that 
he observed missing arms, legs, shrapnel and individuals who 
were missing parts of their faces.  He said that he was 
exposed to small arms fire while performing his duties with 
the signal unit driving his colonel to set up communications.  
The veteran described the sniper known as "Annie Oakley" 
and indicated that this caused a great deal of stress for him 
when he was in Saigon because he had no weapon.  After his 
discharge from service, the veteran indicated that he had 
always known he hated Christmas and could not be around 
people for long periods of time, but it was not until more 
than 20 years later that he sought treatment for PTSD.

The veteran has maintained that he engaged in combat with the 
enemy in Vietnam.  The evidence of record does not support 
this contention.  The veteran's MOS in service was clerk 
typist; there is no evidence that he served as a personal 
clerk and driver to a colonel in the field.  The veteran's 
reports of particular mortar attacks on December 24, 1966 do 
not match with the data provided by USASCRUR concerning 
attacks sustained by the veteran's unit.  The veteran's other 
reported stressors are anecdotal in nature and not capable of 
verification.  In sum, the evidence does not establish that 
the veteran engaged in combat with the enemy during his 
service in Vietnam.

The current evidence of record contains a diagnosis of PTSD 
based on unverified stressors.  The veteran has communicated 
several in-service stressful experiences.  

However, a report from USASCRUR has specifically failed to 
confirm any of the veteran's reported stressful experiences.  
The service medical records are negative for diagnosis or 
treatment of PTSD or any psychiatric disorder.  Further, 
while the VA examiner in July 1994 linked a current diagnosis 
of PTSD to the veteran's military service, the diagnosis was 
not based on verified stressors and is not valid for purposes 
of the veteran's claim for service connection for PTSD.  In 
the absence of a verified stressor to support the diagnosis 
of PTSD which has been linked to military service, the 
veteran's claim is not well-grounded and service connection 
for PTSD cannot be granted.


Residuals of a Gunshot Wound of the Left Shoulder Area

In addition to the regulatory provisions pertaining to 
service connection set forth above, a pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is clear and unmistakable evidence that 
the increase in disability is due to natural progress of the 
disease.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306.

On enlistment examination in June 1966, the veteran was noted 
to have a circular scar on the left shoulder.  Appellate 
review of the service medical records is negative for any 
evidence that the veteran sustained a gunshot wound of the 
left shoulder area in service.

There are no post-service records showing treatment for 
residuals of a gunshot wound of the left shoulder area. 

At the time the veteran filed his initial claim for service 
connection, he asserted that the gunshot wound was sustained 
in October 1967, and was treated in Saigon.

At his RO hearing in August 1996, the veteran testified that 
the scar in the area of his left shoulder that was noted on 
enlistment examination was from a childhood bout with poison 
oak; later, in Vietnam during service, the veteran maintains 
that he received a gunshot wound in the same area which 
enlarged the original scar.  He testified that the gunshot 
wound was sustained during the rainy season in November 1966.  
He related that he was on leave with a few other servicemen 
in-country and they got into a scuffle with some local 
Vietnamese.  During the process of trying to get away from 
the scene, the veteran stated that he was shot in the left 
shoulder area.  He was with two medics and they cleaned the 
entrance and exit wound  and bandaged it.  The veteran 
indicated that he has never seen any doctor for treatment of 
the area of the left shoulder wherein he was shot.  The Board 
notes that, according to his service personnel records, the 
veteran did not arrive in Vietnam until December 1966.

At his Board hearing before the undersigned member of the 
Board in July 1999, the veteran testified that he sustained 
the gunshot wound to his left shoulder area during the summer 
of 1967, in June or July.  He again indicated that his wound 
was cleaned by two of his friends who were medics.  He said 
that they were afraid to have it treated by anyone else 
because of fear of court-martial if it was discovered where 
they had been at the time of the incident (a bar that had 
been declared "off limits" to them).

In summary, the enlistment examination demonstrates the pre-
service existence of a scar in the area of the left shoulder.  
The presumption of soundness with respect to the circular 
scar on the veteran's left shoulder has been rebutted.  There 
is no evidence in the service medical records that the 
veteran sustained any gunshot wound of the left shoulder area 
in service or that he received treatment of any kind for a 
disability of the left shoulder area in service.  The veteran 
has not received any treatment for the left shoulder since 
discharge from service.  Further, he has not presented 
medical nexus evidence that links any current residual of a 
claimed gunshot wound of the left shoulder area to an 
incident of military service, or to continued symptoms since 
service.  Consequently, the Board concludes that the 
evidentiary requirements set forth in Caluza for a well-
grounded claim have not been met.  The claim for entitlement 
to service connection for residuals of a gunshot wound of the 
left shoulder area is not well grounded and the appeal on 
that issue is denied.


ORDER

1.  Service connection for PTSD is denied.

2.  Service connection for residuals of a gunshot wound of 
the left shoulder is denied.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

